Broyles, P. J.
1. Under the evidence submitted, the written assignment ■ by one Sipple to the defendant in error of all moneys, debts, claims, or demands then due or thereafter to become due to him by the Geor- ■ gia-Carolina Lumber Company was a valid assignment.
2. The evidence authorized a finding that the defendant in error did not waive or abandon his rights under the assignment; and that although he allowed Sipple from time to time, .after the making of the'assignment, to collect money from the lumber company, Sipple in so doing was acting merely as the agent of the defendant in error, and that he turned over the money so collected to the defendant in error.
3. The court, exercising by consent the functions of both judge and jury, did not err in rendering a judgment in favor of the defendant in error.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.